Citation Nr: 9921388	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to specially adapted housing or a special home 
adaptation grant pursuant to 38 U.S.C.A. § 2101 (West 1991).

2.  Entitlement to additional compensation for veteran based on 
spouse's need for aid and attendance prior to the date of her 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in October 1997 and February 1998, 
in which the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's claims 
of entitlement to specially adapted housing or a special home 
adaptation grant pursuant to 38 U.S.C.A. § 2101 (West 1991), and 
entitlement to additional compensation based on the veteran's 
spouse's need for aid and attendance.  The veteran subsequently 
perfected an appeal of these decisions.

In reviewing the record, the Board regretfully notes that the 
veteran's spouse died on October [redacted], 1998.  Accordingly, benefits 
based on aid and attendance in connection with her physical 
condition are not available after this date.  Consequently, the 
Board finds that the veteran's claim of entitlement to aid and 
attendance benefits based on his spouse is properly characterized 
on the first page of this decision. 


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of the 
veteran's claims has been developed.

2.  The veteran's only service-connected disability is a heart 
disorder which is evaluated as 100 percent disabling. 

3.  The evidence shows that the veteran is ambulatory with a cane 
due to a non-service-connected lumbar spine disorder, and that he 
does not use a wheelchair, crutches or braces.  

4.  The evidence does not indicate that the veteran is entitled 
to compensation for permanent and total disability due to 
blindness in both eyes with a visual acuity of 5/200 or less or 
the anatomical loss or loss of use of both hands.  

5.  The veteran has active military service from 1951 to 1971.

6.  Prior to October [redacted], 1998, the veteran's spouse was unable to 
cook, vacuum, sweep, clean or do lawn work, or leave home for 
short distances unattended, but she was not totally blind, 
bedridden, senile, permanently confined to her home or immediate 
area, and she was competent, able to dress and undress herself, 
walk unassisted, attend to the wants of nature, keep herself 
clean, and mentally and physically protect herself in her daily 
environment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing 
pursuant to 38 U.S.C.A. § 2101(a) (West 1991) are not met.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 (1998).

2.  The criteria for entitlement to a special home adaptation 
grant pursuant to 38 U.S.C.A. § 2101(b) (West 1991) are not met.  
38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. § 3.809a (1998).

3.  The criteria for entitlement to additional compensation for 
veteran based on his spouse's need for aid and attendance prior 
to the date of her death, October [redacted], 1998, are not met.  
38 C.F.R. § 1115(1)(E) (West 1991); 38 C.F.R. § 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); 
that is, he has presented claims that are plausible.  He has not 
alleged that any records of probative value that may be obtained, 
and which have not already been associated with his claims 
folder, are available.  The Board accordingly finds that all 
relevant evidence has been properly developed, and that the duty 
to assist in this case, has been satisfied.  38 U.S.C.A. 
§ 5107(a).

1.  Entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a) or a special home adaptation grant 
under 38 U.S.C.A. § 2101(b). 

In order to be entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a), a claimant must have active military 
service after April 20, 1898, a service-connected disability due 
to this service, and entitlement to permanent and total 
disability due to the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(a), 
(b)(1) (1998).  The term "preclude locomotion" means the 
necessity for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  
38 C.F.R. § 3.809(d) (1998).  

In the present case, the veteran contends that due to his 
service-connected heart condition he can no longer maintain his 
home and perform routine lawn work and other repairs.  Based on 
this limitation he seeks additional compensation in the form of 
entitlement to specially adaptive housing to cover the costs of 
hiring persons to do these chores.  A review of the record 
reveals that the veteran has service after April 1898; however, 
his only service-connected disability is a heart condition, 
identified as atherosclerotic heart disease with myocardial 
infarction and hypertension with post operative status two vessel 
aorta-coronary bypass graft.  Medical evidence indicates that he 
was hospitalized from April to May 1998 due to problems with his 
lumbar spine which required a cane for ambulation; but this 
condition is not service-connected.  Moreover, the hospital 
records stated that the veteran was "independent for high fold 
ambulation using straight cane" and was "noted to be at a high 
function level for his ADL's (activities of daily living)."  A 
May 1998 medical statement indicates that the veteran cannot 
work, but does not suggest that he has lost the use of either of 
his lower extremities.  Accordingly, in the absence of any 
medical or lay evidence indicating that he has a service-
connected disability resulting in the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair, he does not 
meet the criteria for an award of special adaptive housing 
benefits.  The Board recognizes that the veteran walks using a 
cane, but this is due to a non-service-connected disability.

With regard to his claim of entitlement to a specially adapted 
housing grant, eligibility for this benefit requires that the 
claimant be ineligible for a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 C.F.R. 
§ 3.809 (1998), and that the claimant be entitled to compensation 
for a permanent and total disability which is due to blindness in 
both eyes with 5/200 visual acuity or less, or the anatomical 
loss or loss of use of both hands.  38 C.F.R. § 3.809a (1998).  
Again, as with the previous benefit, the veteran is only service-
connected for a heart condition, not blindness or loss of use of 
both hands.  In any case, there is no medical evidence of record 
indicating that the veteran is blind in both eyes or that he 
suffers from the loss of use of both hands, irrespective of his 
service-connected status.  Accordingly, he does not satisfy all 
the criteria for an award of benefits under this provision 
either, and his claim therefor is denied.  Based on the 
foregoing, the veteran's claim of entitlement to specially 
adapted housing under 38 U.S.C.A. § 2101(a) or a special home 
adaptation grant under 38 U.S.C.A. § 2101(b) is denied.

2.  Entitlement to additional compensation for veteran 
based on his spouse's need for aid and attendance prior to 
the date of her death, October [redacted], 1998.

Under current law and regulations a veteran entitled to 
compensation at the rates provided in section 38 U.S.C.A. § 1114 
(West 1991), and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation on account 
of a spouse who is (1) a patient in a nursing home or (2) 
helpless or blind, or so near helpless or blind as to need the 
regular aid and attendance of another person. 38 U.S.C.A. 
§ 1115(1)(E) (West 1991).  

Determinations as to need for aid and attendance must be based on 
actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of the person to dress or undress him or 
herself or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability of 
the person to feed him or herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the person from hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through its 
essential character, actually requires that the person remain in 
bed.  It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating may 
be made.  The particular personal functions which the person is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that the person is so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (1998).

The veteran contends that prior to her death his wife was not 
confined to a nursing home or medical care facility, but that she 
was unable to get around and do the necessary things to maintain 
a home without great hardship and expense.  In October 1997 she 
was given an Aid and Attendance examination.  The report of this 
examination shows that she was not hospitalized or a domiciliary 
in a nursing home.  The examiner found her to be competent, able 
to dress and undress herself, walk unassisted, attend to the 
wants of nature, keep herself clean, and that she was physically 
and mentally able to protect herself in the daily environment.  
She was not totally blind, bedridden, senile, or permanently 
confined to her home or immediate area.  Her only limitation 
apparently was to be unable to leave home for short distances 
unattended.  A June 1998 statement by a private physician 
indicated that the veteran's wife had sustained a large inferior 
infarction in 1996, and was unable to perform any routine 
activities of daily living at home including vacuuming, sweeping, 
cleaning, cooking or lawn work.  Further, she required physician 
visits and medications to maintain her cardiac function at a 
relatively level state.

Initially, the Board notes that the veterans has a service-
connected disability evaluated as 100 percent disabling so that 
he satisfies the initial eligibility requirement for a claim of 
benefits under 38 U.S.C.A. § 1115 (West 1991).  However, while 
the medical evidence indicates some restriction on his wife's 
daily activities prior to her death, the evidence does not 
indicate that she required personal assistance from others for 
most tasks.  As noted, she was capable of attending to her own 
personal hygiene and other personal needs, as well as walking 
unassisted.  She was not blind or bedridden or confined to her 
home.  Accordingly, despite her restrictions on performing 
housework prior to her death, the evidence does not demonstrate 
that she required regular aid and attendance.  Consequently, the 
veteran's claim of entitlement to additional compensation based 
on his spouse's need for aid and attendance prior to the date of 
her death is denied.

 
ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant pursuant to 38 U.S.C.A. § 2101 (West 1991) is 
denied.

Entitlement to additional compensation for the veteran based on 
his spouse's need for aid and attendance prior to the date of her 
death is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

